Exhibit 99.1 For Immediate Release Press Release Contact: Raiford Garrabrant Cree, Inc. Director, Investor Relations Ph: 919-287-7895 Fax: 919-407-5615 Email: investorrelations@cree.com Cree ReportsFinancial Results for the Fourth Quarter and Fiscal Year 2011 Annual Revenue increased 14% to a record $988 Million Annual Net Income was$147 Million DURHAM, N.C., August 9, 2011 – Cree, Inc. (Nasdaq: CREE), a market leader in LED lighting, today announced revenue of $243.0 million for its fourth quarter of fiscal 2011, ended June 26, 2011.This represents an 8% decrease compared to revenue of $264.6 million reported for the fourth fiscal quarter last year and an 11% increase compared to the third quarter of fiscal 2011.GAAP net income for the fourth quarter of $19.8 million, or $0.18 per diluted share, decreased 63% year-over-year compared to GAAP net income of $52.8 million, or $0.48 per diluted share, for the fourth quarter of fiscal 2010.On a non-GAAP basis, net income for the fourth quarter of fiscal 2011 of $30.6 million, or $0.28 per diluted share, decreased 49% year-over-year compared to non-GAAP net income for the fourth quarter of fiscal 2010 of $60.1 million, or $0.55 per diluted share. For fiscal year 2011, Cree reported revenue of $987.6 million, which represents a 14% increase compared to revenue of $867.3 million for fiscal 2010.GAAP net income of $146.5 million, or $1.33 per diluted share, decreased 4%, compared to $152.3 million, or $1.45 per diluted share for fiscal 2010.On a non-GAAP basis, net income for fiscal year 2011 of $186.8 million, or $1.70 per diluted share, increased 4%, compared to $179.2 million, or $1.71 per diluted share, for fiscal 2010.Cree generated $251.4 million of operating cash flow and $14.3 million of free cash flow (cash flow from operations less capital expenditures) during fiscal 2011. “Q4 results were in-line with our targets and we are encouraged by the 11% sequential growth in quarterly revenue,” stated Chuck Swoboda, Cree chairman and CEO.“Over the last fiscal year, we continued to have success leading the LED lighting revolution and growing our LED lighting business, while at the same time managing through a challenging business cycle for our LED component and LED chip product lines.As we look ahead to Q1, demand has improved from earlier in the calendar year and we are well positioned to continue to lead the LED lighting revolution.” Q4 2011 Financial Metrics: Fourth Quarter (in thousands, except per share amounts and percentages) (unaudited) (unaudited) Change Net revenue (8%) GAAP Gross Margin 38.1% 49.5% OperatingMargin
